Title: To James Madison from Edmund Pendleton, 14 January 1809
From: Pendleton, Edmund
To: Madison, James



Dear Sir
Caroline January 14th. 1809

I had the honor of addressing a letter to the President not long since recommending to his consideration the appointing of my son Mr. Edmund Pendleton jr. to the first vacant Office attached to the Federal Government in this State, not in the Judiciary department.
I can with truth say to you Sir, as I did to Mr. Jefferson, that his qualifications, both mental and moral, fit him for the correct and faithful discharge of the duties of any such Office.  I had hoped that the President would have thought it proper to give him the appointment held by the late Mr. John Page of Commissioner of Loans; and if he had, it would not, I trust, have been rejected by the Senate.
Permit me to apologize for thus obtruding upon you, and to add that I am with sentiments of unfeigned regard and very high respect, Dr. Sir, Your most Obedt. Servt.

Edm: Pendleton

